Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Application 16/553,576 is a reissue of application 14/799,947 (now U.S. Patent No. 9,304,722).  

Claims 1-10 were initially pending in the application.  A Preliminary amendment was filed on 8/28/2019.  By way of the preliminary amendments, new claims 11-31 were added.  
In the most recent amendment filed January 4, 2022, claims 41, 42, 45 and 46 have been canceled, claims 7, 27, 29, 31, 33, 34, 38, 43, and 44 have been amended.  This amendment has been entered and made of record. 

This is a Non-Final Action.

The rejection of claims 41, 42, 45, 46 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn in view of the cancellation of said claims.
The objection of claim 7 has been withdrawn in view of the amendment.


Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,304,722 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Content of Reissue Application
The claims are objected to because the amendment fails to comply with the rules governing amendments in reissue.  
Once again, the amendment filed 1/4/2022 does not comply with 37 CFR 1.173, which sets forth the manner of making amendments in reissue applications.  
(g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.	(37 CFR 1.173(g) (emphasis added))
As stated above, the amendments must be made relative the patent in effect as of the date of filing of the reissue application.  Thus, the new claims must be completely underlined in all correspondences regardless as to whether they were previously presented and the new claims would not contain any language in brackets.  The only language present in new claims is the language that is currently a part of said claims.  The examiner notes that any future failure to comply with the rules of filing amendments in reissue proceedings will be deemed noncompliant.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/2022 has been considered by the examiner.
Claim Rejections - 35 USC § 251
Claims 43 and 44 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
Claims 43 and 44 require generating and displaying a screen in the language set in association with the log-in user “while the log-in user logs in the printing apparatus”.  The specification provides no explanation of how the apparatus would know whom the log-in user is prior to the log-in user logging in as would be required for this claim.  The citations of support provided by the applicant regarding this amendment actually directly contradict these limitations, stating that the “default language” would be used unless a user is logged in and has a language set, in all other cases the default language would be used, which is most certainly not the “display language set in association with the log-in user” as required by the claims.  Proper correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 43 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 43 and 44 require generating and displaying a screen in the language set in association with the log-in user “while the log-in user logs in the printing apparatus”.  The specification provides no explanation of how the apparatus would know who the log-in user is prior to the log-in user logging in as would be required for this claim.  The citations of support provided by the applicant regarding this amendment actually directly contradict these limitations, stating that the “default language” would be used unless a user is logged in and has a language set, in all other cases the default language would be used, which is most certainly not the “display language set in association with the log-in user” as required by the claims.  Proper correction is required.

Claims 31 and 38 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
Independent claims 27 and 34 require “a print control unit configured to cause, based on a manual operation by the log-in user to the object on the operation screen displayed in the display language set in association with the log-in user, the printing unit to print a report in which the display language set in association with the log-in user is used and in which the history information is included” (claim 27, similar language found in claim 34).  The limitations of claims 31 and 38 require “wherein the print control unit causes the printing unit to print the report in which the display langue set in association with the log-in user is used and in which the history information that has been displayed on the operation screen when the manual operation is received is included” respectively.  It is unclear how these limitations further limit the limitation presented from claims 27 and 34 which already requires the report include the history information currently being displayed and be written in the display language set in association with the log-in user. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27, 28, 30-32, 34, 35, 37-40, 43, and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuwamura (U.S. Patent Application Publication No. 2011/0058189, published March 10, 2011) in view of Nomura et al. (hereinafter Nomura, U.S. Patent No. 7,063,469, issued June 20, 2006).
Regarding independent claim 27, Kuwamura discloses a printing apparatus comprising: a printing unit 					(paragraph [0013] of Kuwamura)
a storage unit configured to store information on the printing apparatus; 
					(paragraphs [0018]-[0020] of Kuwamura)
a display control unit configured to display, on a display, an operation screen in a display language set in association with a log-in user who logs in to the printing apparatus, wherein the displayed operation screen includes an object and the information; and 
					(paragraphs [0015] and [0022]-[0024] of Kuwamura)
Kuwamura discloses that the information displayed on the user interface (UI) is displayed in the display language set in association with the log-in user (paragraph [0020] of Kuwumura).  Kuwamura does not explicitly disclose the information stored in said storage unit includes history information on the image processing apparatus.  Kuwamura also does not explicitly disclose a print control unit configured to cause, based on a manual operation by the log-in user to the object on the operation screen displayed in the display language set in association with the log-in user, the printing unit to print a report in which the display language set in association with the log-in user is used and in which the history information is included.  However, Nomura discloses storing history information in the storage unit on the image processing apparatus (column 7, line 49-column 8, line 20 of Nomura).  Nomura also discloses displaying in the UI said history information (column 7, line 49-column 8, line 20 of Nomura), and as stated above Kuwamura explicitly discloses the information displayed on the UI would be displayed in the display language set in association with the log-in user (paragraph [0020] of Kuwumura).  Thus, combining the teachings of Kuwamura with the teachings of Nomura would result in the display on the UI of history information in the language set in association with the log-in user.  Nomura also teaches that the history information can displayed on the UI can be printed, again combining the teachings of Kuwamura with the teachings of Nomura would result in a UI displaying the history information in the language set in association with the log-in user, thus when said history information being displayed is printed it would also be in the language set in association with the log-in user.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kuwamura with the teachings Nomura because by managing the history information it would have allowed for an image output apparatus that manages its operating status so as to ensure, based on the managed information, stable operations without arrest (column 2, lines 30-47 of Nomura).

Regarding dependent claim 28, Kuwamura discloses wherein the display language set in association with the log-in user is set based on at least one instruction by a log-in user who has an administrative right and has logged in to the printing apparatus.
					(paragraphs [0022] and [0023] of Kuwamura)

Regarding dependent claim 30, Kuwamura does not explicitly discloses wherein the history information is the number of sheets on which the printing unit has printed one or more images.
However, Nomura discloses the history information (past operation status) includes number of sheets used (column 3, lines 38-50 of Nomura).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kuwamura with the teachings Nomura for the same rationale provided in the discussion of the rejection claim 27.

Regarding dependent claim 31, as discussed above this claim fails to further limit claim 27 on which it depends.  Thus, this claim is rejected along the same rationale as claim 27.

Regarding dependent claim 32, Kuwamura discloses wherein the object is a button to be selected by the log-in user, and wherein the manual operation by the log-in user to the object is selection of the button by the log-in user.			(paragraphs [0016] and [0026]-[0029] of Kuwamura)
		
Regarding independent claim 34 and dependent claims 35 and 37-40, the claims incorporate substantially similar subject matter as claim 27, 28, and 30-33.  Thus, claims 34, 35, and 37-40 are rejected along the same rationale as claims 34, 35, and 37-40.

Regarding dependent claims 43 and 44, Kuwamura discloses wherein the display language set in association with the log-in user is a language used for generating and while displaying a screen to be displayed while the log-in user logs in the printing apparatus.	(paragraph [0020] of Kuwamura)


Response to Arguments
Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive.
Regarding applicant’s arguments in reference the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 251:
Applicant has amended claims 43 and 44 and states that the amendment now satisfies the requirements.
Examiner respectfully disagrees.  The amendment does not remotely address the actual issue regarding the claims in question.  As stated above, Claims 43 and 44 require generating and displaying a screen in the language set in association with the log-in user “while the log-in user logs in the printing apparatus”.  The specification provides no explanation of how the apparatus would know whom the log-in user is prior to the log-in user logging in as would be required for this claim.  The citations of support provided by the applicant regarding this amendment actually directly contradict these limitations, stating that the “default language” would be used unless a user is logged in and has a language set, in all other cases the default language would be used, which is most certainly not the “display language set in association with the log-in user” as required by the claims.  Applicant has not addressed this problematic language in the amendment and has not provided any arguments regarding said rejection.


Regarding the applicant’s arguments in reference to the rejection in view of Kuwamura and Nomura:
Applicant argues that the references do not teach the newly amended limitations of independent claims 27 and 34.
Examiner respectfully disagrees.  The arguments are moot in view of the new rejection presented above.  As stated in regards to the limitation in question, Kuwamura discloses that the information displayed on the user interface (UI) is displayed in the display language set in association with the log-in user (paragraph [0020] of Kuwamura).  Kuwamura does not explicitly disclose the information stored in said storage unit includes history information on the image processing apparatus.  Kuwamura also does not explicitly disclose a print control unit configured to cause, based on a manual operation by the log-in user to the object on the operation screen displayed in the display language set in association with the log-in user, the printing unit to print a report in which the display language set in association with the log-in user is used and in which the history information is included.  However, Nomura discloses storing history information in the storage unit on the image processing apparatus (column 7, line 49-column 8, line 20 of Nomura).  Nomura also discloses displaying in the UI said history information (column 7, line 49-column 8, line 20 of Nomura), and as stated above Kuwamura explicitly discloses the information displayed on the UI would be displayed in the display language set in association with the log-in user (paragraph [0020] of Kuwamura).  Thus, combining the teachings of Kuwamura with the teachings of Nomura would result in the display on the UI of history information in the language set in association with the log-in user.  Nomura also teaches that the history information can displayed on the UI can be printed, again combining the teachings of Kuwamura with the teachings of Nomura would result in a UI displaying the history information in the language set in association with the log-in user, thus when said history information being displayed is printed it would also be in the language set in association with the log-in user.

Allowable Subject Matter
Claims 29, 33, and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-3, 5-10, 17-26, and 47-52 are allowed.
Regarding independent claims 1, 9, 10, 17, 22, and 47, the examiner notes that the prior art of record specifically fails to properly disclose, “a print control unit configured to control execution of manual report printing in which the information is printed by said printing unit as a report, based on an instruction input by using the operation screen displayed in the display language for the log-in user, wherein said print control unit [performs] executes the manual report printing in the display language for the log-in user, and wherein said print control unit controls execution of automatic report printing in which the information is automatically printed by said printing unit as a report, and said printing unit executes the automatic report printing in a predetermined language.” (claim 1, similar limitations found in claims 9, 10, 17, 22, and 47) in combination with the other features of the claims.  The limitations cited above specifically require both automatic report printing in a predetermined language not associated with the log-in user and manual report printing in the display language associated with the log-in user, which are performed separately.  The prior art of record does not properly disclose these features.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D CAMPBELL whose telephone number is (571)272-4133.  The examiner can normally be reached on 7:30-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992